                     UNITED STATES DISTRICT COURT
                      DISRICT OF MASSACHUSETTS



                                         Civil Action 1:20-cv-11691-FDS

                            Nicholas J Louisa
                                Plaintiff

                                   v.

                          Boston Broadside et
                             al Defendant



                          ORDER OF REMAND

Saylor, D.J.

     In accordance with the Court’s Order dated September 18, 2020,
the above-entitled action is hereby REMANDED to Middlesex County
Superior Court.

                                                   By the Court,

                                                    /s/ Taylor Halley
                                                    Deputy Clerk

September 18, 2020
